                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

ARTHUR ROY MORRISON,                                 §
                                                     §
       Petitioner,                                   §
                                                     §
v.                                                   §         2:18-CV-150-D
                                                     §
LORIE DAVIS, Director,                               §
Texas Department of Criminal Justice,                §
Correctional Institutions Division,                  §
                                                     §
       Respondent.                                   §

                                               ORDER

       After making an independent review of the pleadings, files, and records in this case, the

September 26, 2018 findings, conclusions, and recommendation of the magistrate judge, and

petitioner’s October 16, 2018 objections—which he has captioned “Notice of Racketeering And

Retaliation”—the court concludes that the magistrate judge’s findings and conclusions are correct.

Petitioner has intentionally refused to comply with the magistrate judge’s August 21, 2018 order to

submit form petition, and he has failed to cure this deficiency despite the entry of the magistrate

judge’s September 26, 2018 findings, conclusions, and recommendation. It is therefore ordered that

petitioner’s objections are overruled, the recommendation of the magistrate judge is adopted, and the

petition for a writ of habeas corpus is dismissed.

       Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing Section 2254 Proceedings in the United States District Courts, and 28 U.S.C. §

2253(c), the court denies a certificate of appealability. The court adopts and incorporates by reference

the magistrate judge’s findings, conclusions, and recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find
“it debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473,

484 (2000).


       If petitioner files a notice of appeal,

       (   )   petitioner may proceed in forma pauperis on appeal.

       (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to
               proceed in forma pauperis.

       SO ORDERED.

       October 17, 2018.


                                                 _________________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE




                                                 Page 2 of 2
